TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00626-CV



                                    A. S. and P. S., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-20-000252, THE HONORABLE CLEVE WESTON DOTY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant A. S. and P. S. filed their notices of appeal on October 3, 2022 and

October 5, 2022 respectively. The appellate record was complete on October 13, 2022, making

appellants’ briefs due on November 3, 2022. On October 25, 2022 and October 27, 2022,

counsel for appellants filed motions for extension of time to file appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order Karen J. Langsley and Colin

Gaffney to file appellants’ briefs no later than November 17, 2022. If the briefs are not filed by
that date, counsel may be required to show cause why they should not be held in contempt

of court.

              It is ordered on November 2, 2022.



Before Chief Justice Byrne, Justices Triana and Smith




                                               2